Citation Nr: 0921791	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:   The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2009.  The day of the hearing, the 
Veteran appointed a new representative.  

The Veteran has submitted new evidence in the form of an 
audiological evaluation dated in November 2003 and private 
medical records dated in February 2004, which relate to the 
issues on appeal.  The Veteran specifically waived his right 
to have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).  

The Veteran submitted correspondence in April 2009 that 
appears to indicate a desire to file claims of service 
connection for residuals of Agent Orange and posttraumatic 
stress disorder (PTSD).  The Veteran also requested an 
examination for diabetes mellitus.  (The Board notes that the 
Veteran was denied service connection for diabetes mellitus 
in a rating decision dated in February 2009.)  The Board 
refers these matters to the RO.  


REMAND

The Veteran contends that his hearing loss and tinnitus are 
related to his military service.  

A private audiological evaluation dated in November 2003 
reveals that the Veteran had hearing impairment as defined by 
VA.  See 38 C.F.R. § 3.385 (2008).
The Veteran complained of tinnitus bilaterally, worse on the 
right.  The Veteran was diagnosed with moderate high 
frequency sensorineural hearing loss bilaterally and 
unilateral tinnitus.

A VA audiological evaluation dated in April 2006 also 
indicates that the Veteran had hearing impairment as defined 
by VA.  The Veteran complained of tinnitus bilaterally, worse 
in the right ear, for the previous seven to eight years, and 
intermittent for 25-30 years.  

The Veteran was afforded a VA audiological examination in 
June 2008.  His claims file was reviewed.  He reported that 
his tinnitus was sporadic at first, but approximately five 
years prior it became continuous.  He reported that his 
tinnitus was first noticed in 1967.  It was again shown that 
the Veteran had hearing impairment as defined by VA.  The 
examiner opined that it was not likely that the Veteran's 
hearing loss and tinnitus were caused by his service.  The 
examiner's rationale included noting that no complaints of 
hearing difficulty or noises in the ear or head were found in 
the Veteran's claims file.

At his hearing in May 2009, the Veteran testified that he 
took the results of the November 2003 audiological evaluation 
to the June 2008 VA audiological examination, but that the 
examiner refused to review the record.  He also testified 
that he sought treatment from T.G., M.D. in 1969 for ringing 
in his ears.  The Veteran testified that Dr. T.G. is now 
retired.  

The Board finds that a new audiological examination is 
necessary because the June 2008 examiner appeared to base his 
opinion, in part, on an incorrect factual premise:  that the 
Veteran had no complaints of hearing difficulty or noises in 
the ear.  Here, the record clearly shows that the Veteran had 
complaints of hearing loss and tinnitus as evidenced by the 
November 2003 private audiological evaluation and the April 
2006 VA audiological evaluation.  Accordingly, a new VA 
audiological examination is necessary. 

Additionally, on remand, the agency of original jurisdiction 
(AOJ) should also attempt to obtain records from Dr. T.G., or 
his successor, if any, related to the Veteran's treatment or 
evaluation in 1969.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  The records sought should 
include any medical records generated by 
Dr. T.G. or any successor.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  The Veteran should be scheduled for 
a VA audiological examination to 
determine whether his hearing loss and 
tinnitus are related to his military 
service.  All necessary tests should be 
conducted.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms since military service, review 
the record, and provide an opinion as 
to the medical probabilities that the 
Veteran has hearing loss and tinnitus 
that are related to his military 
service.  Specifically, the examiner 
should opine as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the hearing loss 
and tinnitus are related to his 
military service.  The examiner should 
review the claims file, including a 
copy of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and addresses the questions 
presented.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

